Title: To James Madison from William Harris Crawford, 11 June 1816
From: Crawford, William Harris
To: Madison, James


        
          Sir,
          War Department 11th June 1816
        
        At the request of the Chickasaw deputation, I enclose a letter from Genl Jackson to Major George Colbert.
        They complain strongly of the menacing stile in which it is written.
        A treaty has been made with the Sacs & Foxes, & other tribes are ⟨on?⟩ their way for the same object.
        As soon as the treaty is received it shall be transmitted. I have the honor to be your most obt. & very humbe. Servt.
        
          Wm H Crawford
        
       